Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required.
Claim 9. Missing a comma after “the computing device of claim 1…”
Claim 14: Missing a comma after “the method of claim 12…”
Claim 16: Delete colon after, “the method of claim 15, replace with comma.
Claim 20: Missing a comma after “the method of claim 12…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "bad" in claims 8 and 19 is a relative term which renders the claim indefinite.  The term "bad" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please clarify what is meant by the term “bad”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0050840 A1 (effective filing date August 22, 2014) to Sauder et al., hereinafter, “Sauder” in view of US 4653013 A to Collins et al., hereinafter, “Collins”.
Claim 1. Sauder, in the field of using images to monitor agronomic and agriculture teaches a computing device comprising: one or more processors; a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to cause performance of: Sauder [0006] teaches a system for agronomic and agricultural monitoring. The system includes a computing device configured to designate an area for imaging, and determine a flight path above the designated area. The system further includes an unmanned aerial vehicle communicatively coupled to the computing device and having a camera system, the unmanned aerial vehicle configured to travel along the flight path, acquire images of the area using the camera system, and process the acquired images, [0020]
obtaining a first pixel map for a first physical property at a plurality of locations in a particular region; Sauder [0054] teaches images obtained from flight execution are converted by system 100 into a map 502 (e.g., a bitmap, an emergence map, etc.)…[0091-0093], [0087-0088]
obtaining a second pixel map for a second physical property at the plurality of locations in a particular region, wherein the second pixel map is an equal size as the first pixel map; Sauder [0054] teaches images obtained from flight execution are converted by system 100 into a map 502 (e.g., a bitmap, an emergence map, etc.)…[0091-0093], [0087-0088]
Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
Sauder fails to explicitly teach generating, from the first pixel map, a first vector of values. However, Collins in the field of analyzing spatial images, teaches generating, from the first pixel map, a first vector of values; Collins [Abstract] teaches The values of pixels in a new image matrix are obtained by mapping pixels of the new matrix in the old matrix and then using polynomial interpolation of a plurality of values of pixels in the old matrix to obtain values of interim pixels in the new matrix and then using polynomial interpolation of a plurality of interim values to obtain final values of pixels in the new matrix. Examiner interprets new matrix to be first pixel map, while the old matrix is the second pixel map.
Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
generating, from the second pixel map, a second vector of values; Collins [Absract] teaches The values of pixels in a new image matrix are obtained by mapping pixels of the new matrix in the old matrix and then using polynomial interpolation of a plurality of values of pixels in the old matrix to obtain values of interim pixels in the new matrix and then using polynomial interpolation of a plurality of interim values to obtain final values of pixels in the new matrix.
Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
computing a difference metric identifying a difference between the first pixel map and the second pixel map based, at least in part, on the first vector of values and the  Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 1, lines 61-67] teaches the pixels in the new pixel matrix are mapped in the old pixel matrix to obtain x and y offsets from old pixels. The offset for each new pixel in one dimension (e.g., x dimension) is determined and values for interim pixels are interpolated or obtained using values of a plurality of old pixels adjacent to each new pixel in the one dimension. The final pixel values are then obtained by polynomial interpolation in the other dimension (e.g., y dimension) using the calculated values of interim pixels.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
Thus it would have been obvious to one having ordinary skill in the art to use the teachings of Collins for generating a matrix with rows and column based on pixel values taught by Sauder. The motivation would have been to alter an original images by mapping pixels to a new image based on the image matrix as taught by Collins [col 1, lines 6-12].
Claim 2. Sauder further teaches wherein obtaining the first pixel map comprises: receiving first digital data comprising a plurality of values corresponding to the first physical property at the plurality of locations within the particular region generating, from the first digital data, the first pixel map for the first physical property at the plurality of locations within the particular region. Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0084] teaches one or more measurements and spatial maps may be generated and displayed to the user based on information gathered from aerial imagery. Examiner interprets spatial maps as comprising first pixel maps.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
Claim 3. Sauder further teaches wherein the first physical property at the plurality of locations within the particular region comprises measurements of a particular attribute of a particular agricultural field. Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
Claim 4. Sauder and Collins further teaches wherein the first physical property is different than the second physical property is different than the second physical property; Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics. Examiner interprets yield potential to be first physical property.
Sauder [0050] teaches For example, if an NDVI map generated using system 100 has a nitrogen level below a threshold, system 100 may recommend that nitrogen be applied by a sidedress to increase nitrogen levels. The threshold may be determined based on a development stage of the crop, for example. Examiner interprets nitrogen levels to be second physical property. 
computing, for each value of the second vector of values, a normalized value based, at least in part, on a distribution of values in the second vector of values; using the normalized values of the first vector of values and the second vector of values, constructing a first normalized vector of values and a second normalized vector of values; Sauder [0049] teaches spatial application decisions may be made automatically based on images acquired by UAV 110. For example, levels of an NDVI map may be associated with a post-planting application (e.g., side-dressing or crop dusting) to generate an application map based on the NDVI map. The generated application map may be displayed to the user to allow the user to reject, modify, or accept the application map. In some embodiments, the generated application map is transmitted to a service provider (e.g., an employee or third-party contractor) with instructions to apply the application map. 
Sauder [0050] teaches the data acquired by UAV 110 may also be used to make general agronomic recommendations. For example, if an NDVI map generated using system 100 has a nitrogen level below a threshold, system 100 may recommend that nitrogen be applied by a sidedress to increase nitrogen levels. The threshold may be determined based on a development stage of the crop, for example. In another example, if a plant health map indicates an area of healthy plants is below a threshold, system 100 may recommend that nitrogen be applied by a sidedress. In yet another example, if an emergence map has an emergence area below a threshold prior to a critical time in development, system 100 may recommend the field be replanted. 
Sauder [0019] teaches camera system 117 may include a still photo camera, a video camera, a thermal imaging camera, and/or a near infrared (NIR) camera for capturing normalized difference vegetation index (NDVI) images.
wherein the instructions, when executed by the one or more processors, further cause performance of: computing, for each value of the first vector of values, a normalized value based, at least in part, on a distribution of values in the first vector of values; Collins [col 4, line 64- col 5, line 7] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values. We solve for A by:…
Collins [col 5, lines 21-23] teaches if the input pixels are equally spaced, the combination coefficients depend only on the normalized distance of the output pixel from the pixel to its left…
Collins [col 7, lines 35-41] teaches in this method of interpolation, then, for a desired output pixel location x, the first pixel to the left, x.sub.k, is identified, .DELTA.x is calculated using Equation 18 (note that the pixel spacing .DELTA.p is usually normalized to unity so no division is necessary),
generating the difference metric based, at least in part, on the first normalized vector of values and the second normalized vector of values. Collins [col 2, lines 31-36] teaches referring now to the drawing, FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Claim 5. Sauder further teaches wherein the first physical property is a crop yield value for each location of the plurality of locations; Sauder [0085] teaches in one embodiment, a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop. The weed pressure value is preferably related to the amount of green plant matter identified between the rows of a row crop... The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map. Examiner interprets spatial weed pressure map to be crop yield value at each location or region to be a plurality of locations
wherein the particular region is a particular field; Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics…
wherein the second physical property is a physical attribute of the particular field other than a crop yield value. Sauder [0050] teaches the data acquired by UAV 110 may also be used to make general agronomic recommendations. For example, if an NDVI map generated using system 100 has a nitrogen level below a threshold, system 100 may recommend that nitrogen be applied by a sidedress to increase nitrogen levels. The threshold may be determined based on a development stage of the crop, for example. In another example, if a plant health map indicates an area of healthy plants is below a threshold, system 100 may recommend that nitrogen be applied by a sidedress. In yet another example, if an emergence map has an emergence area below a threshold prior to a critical time in development, system 100 may recommend the field be replanted. Examiner interprets nitrogen level to be the second property, likewise crop yield value is another property
Claim 6. Sauder further teaches wherein the first physical property represents predictions of total yield for each location of the plurality of locations; Sauder [0093] teaches a correlation of plant orientation to a yield performance may be determined based on later-developed yield map for the same field. A yield or ear potential prediction may be generated based in part on the plant orientation of each plant; for example, the yield potential may be reduced by 1 bushel per acre for each 5 degree decrease in average plant orientation relative to north (i.e., in the angular offset of the leaves relative to north) per acre. In addition, a stalk diameter measurement taken from an aerial image (preferably at a significant angle from vertical, e.g., 45 degrees) or by a land-based camera to the side of the stalk may be improved by determining the orientation of the stalk based on the plant orientation. For example, the aerial or land-based image taken for stalk diameter measurement may be taken at a desired stalk measurement angle, e.g., normal to the plant orientation. In other embodiments, the stalk diameter measurement may be reduced by a factor related to the difference between the angle of the image relative to the stalk and the desired stalk measurement angle. The stalk diameter measurement may be used to modify the predicted yield or ear potential; for example, the predicted yield may be increased by 1 bushel per acre for every 0.5 cm increase in measured stalk diameter.
wherein the second physical property represents measured crop yield values for each location of the plurality of locations; Sauder [0093] teaches correlation of plant orientation to a yield performance may be determined based on later-developed yield map for the same field.
Sauder [0083] teaches the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population.
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field.
wherein the instructions, when executed by the one or more processors, further cause performance of: determining an accuracy of predictions of total yield based, at least in part, on the difference metric. Sauder [0019] teaches camera system 117 may include a still photo camera, a video camera, a thermal imaging camera, and/or a near infrared (NIR) camera for capturing normalized difference vegetation index (NDVI) images.
Sauder [0093] teaches the stalk diameter measurement may be reduced by a factor related to the difference between the angle of the image relative to the stalk and the desired stalk measurement angle.
Claim 7. Sauder and Collins further teaches wherein the instructions, when executed by the one or more processors, further cause performance of: obtaining a third pixel map for a third physical property at the plurality of locations within the particular region, Collins [col.2, lines 32-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. Examiner interprets new matrix to be third pixel map
Collins [col.1, lines 57-60] teaches another feature is the use of a table of coefficients for polynomial interpolation of pixel values in a new matrix which are based on one dimensional (e.g., x or y) incremental spacing from pixels in an old matrix.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map. 
wherein the third pixel map is an equal size as the first pixel map; Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
generating, from the third pixel map, a third vector of values; Collins [Abstract] teaches The values of pixels in a new image matrix are obtained by mapping pixels of the new matrix in the old matrix and then using polynomial interpolation of a plurality of values of pixels in the old matrix to obtain values of interim pixels in the new matrix and then using polynomial interpolation of a plurality of interim values to obtain final values of pixels in the new matrix. 
Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
generating a difference metric identifying a difference between the second pixel map and the third pixel map based, at least in part, on the second vector of values and the third vector of values; Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 1, lines 61-67] teaches the pixels in the new pixel matrix are mapped in the old pixel matrix to obtain x and y offsets from old pixels. The offset for each new pixel in one dimension (e.g., x dimension) is determined and values for interim pixels are interpolated or obtained using values of a plurality of old pixels adjacent to each new pixel in the one dimension. The final pixel values are then obtained by polynomial interpolation in the other dimension (e.g., y dimension) using the calculated values of interim pixels.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
computing a consistency value identifying a consistency of a particular physical property at the plurality of locations based, at least in part, on the difference metric identifying a difference between the first pixel map and the second pixel map and the difference metric identifying a difference between the second pixel map and the third pixel map. Sauder [0061] teaches system 100 locates plant structures using a length: width ratio for structures consistent with the planted population. Further, leaf spines may be located by calculating midpoints between leaf edges. In this example, system 100 also locates an updated, more precise centroid of the plant using centroids from the individual plant structures. In another example, system 100 may use an intersection point of lines fitted along the length or width and through the centroid of a plurality of plant structures (e.g., leaf spines) to find the updated plant centroid. Still in other embodiments, system 100 may return to previous stages to improve white space 601 identification and/or centroid 801 placements, for example.
Sauder [0055] teaches system 100 identifies anomalies by calculating a size (e.g., area, diameter, etc.) for each white space 601, and then anomalies are identified as white spaces with a size substantially different than (e.g., 2 standard deviations from) the typical (e.g., mean, median, average, etc.) size of white spaces 601 in map 600. Examiner interprets identifying anomalies to be computing consistency.
Claim 8. Sauder and Collins further teaches wherein the instructions, when executed by the one or more processors, further cause performance of: receiving second digital data comprising a plurality of values corresponding to the first physical property at a subset of the plurality of locations within the particular region; Sauder [0023] teaches in this embodiment, GUI 130 includes an application ("app") or viewing software 136 which allows the user to remotely access spatial maps including data regarding harvest, yield, and/or nitrogen content created from images taken by UAV 110.
generating, from the second digital data, a third pixel map for the first physical property at the subset of the plurality of locations within the particular region; Collins [col.2, lines 32-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. Examiner interprets new matrix to be third pixel map
Collins [col.1, lines 57-60] teaches another feature is the use of a table of coefficients for polynomial interpolation of pixel values in a new matrix which are based on one dimensional (e.g., x or y) incremental spacing from pixels in an old matrix.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field
obtaining a fourth pixel map for the second physical property at the subset of the plurality of locations within the particular region, wherein the fourth pixel map is an equal size as the third pixel map; Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
generating, from the third pixel map, a third vector of values; generating, from the fourth pixel map, a fourth vector of values; Collins [Abstract] teaches The values of pixels in a new image matrix are obtained by mapping pixels of the new matrix in the old matrix and then using polynomial interpolation of a plurality of values of pixels in the old matrix to obtain values of interim pixels in the new matrix and then using polynomial interpolation of a plurality of interim values to obtain final values of pixels in the new matrix. It is well known in the art to generate additional pixel maps with additional values for different locations. 
Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values. 
generating a difference metric identifying a difference between the third digital data and the fourth pixel map based, at least in part, on the third vector of values and the fourth vector of values; Collins [col 1, lines 61-67] teaches the pixels in the new pixel matrix are mapped in the old pixel matrix to obtain x and y offsets from old pixels. The offset for each new pixel in one dimension (e.g., x dimension) is determined and values for interim pixels are interpolated or obtained using values of a plurality of old pixels adjacent to each new pixel in the one dimension. The final pixel values are then obtained by polynomial interpolation in the other dimension (e.g., y dimension) using the calculated values of interim pixels.
Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y. Examiner understands the pixel 16 is offset to be a difference metric.
Collins [col.2, lines 32-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
Collins [col 5, lines 1-7]
storing a threshold difference value; Sauder [0063] teaches Estimating crop yield potential stage 507 in the example method includes using information gathered and calculated by system 100 to estimate a yield potential. Information gathered includes, for example, the number of plants in the planted population, the confidence value for each white space 601, and/or information regarding plant characteristics. In this example, system 100 may not consider plant characteristics when a confidence value for a particular plant is below a first threshold (e.g., 95%). Also in this example, system 100 may not include that particular plant for the planted population stand count when the confidence value is below a second, lower threshold (e.g., 80%). 
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
determining that the difference metric identifying the difference between the third digital data and the fourth pixel map is a higher than the difference metric identifying the difference between the first pixel map and the fourth pixel map by at least the threshold difference value; Sauder [0089] teaches a plant disease identification is determined by comparing the reflectivity (e.g., visual spectrum, infrared or NDVI value) of portions of a single identified crop plant to a threshold value or to the average reflectivity value of the crop plant. If one or more portions of a crop plant has a reflectivity greater than the selected reflectivity threshold (and preferably has an area greater than an area threshold), the user is preferably alerted to potential disease and may be presented with a photographic image of the crop plant.
in response to the determining, identifying the subset of the plurality of locations as a bad subset. Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop. The weed pressure value is preferably related to the amount of green plant matter identified between the rows of a row crop. For example, the weed pressure value may be determined for a region A in the field by dividing the area of "anomalies" identified as described above within the region A by the total area of the region A. In some such methods, weeds are distinguished from other anomalies or from crop material based on a shape or size criterion of the weed; for example, anomalies having a total area or width less than a threshold may be ignored for purposes of calculating a weed pressure value. The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map. Examiner understands “anomalies having a total area or width less than a threshold may be ignored” to be a “bad” subset.
Claim 9. Sauder further teaches wherein the second pixel map is a satellite image of a particular field within the particular region. Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Claim 12. Collins, in the field of altering spatial images, teaches a method comprising: obtaining a first pixel map for a first physical property at a plurality of locations in a particular region; Collins [col. 1, lines 8-10] teaches an improved method and means for establishing new pixel values for new pixel locations from an image having established pixel locations and values.
generating, from the first pixel map, a first vector of values; Collins [Abstract] teaches the values of pixels in a new image matrix are obtained by mapping pixels of the new matrix in the old matrix. Examiner interprets new image matrix to be first pixel map.
Collins [col.2, lines 32-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix.
generating, from the second pixel map, a second vector of values; Collins [Abstract] teaches the values of pixels in a new image matrix are obtained by mapping pixels of the new matrix in the old matrix. Examiner interprets old matrix to be first pixel map.
Collins [col.2, lines 32-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix.
Collins [col.1, lines 57-60] teaches another feature is the use of a table of coefficients for polynomial interpolation of pixel values in a new matrix which are based on one dimensional (e.g., x or y) incremental spacing from pixels in an old matrix.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
Collins [col 8, lines 24-29] teaches interim pixel values are derived for each column of the new matrix along the pixel rows of the old matrix based on interpolation of old pixel values. Then the final values of pixels in each column are derived based on interpolation of the interim values. The apparatus operates column by column in calculating the interim pixel values and the final pixel values.
computing a difference metric identifying a difference between the first pixel map and the second pixel map based, at least in part, on the first vector of values and the second vector of values. Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 1, lines 61-67]
Collins fail to explicitly teach obtaining a pixel map for a physical property at a plurality of locations at a particular region. However, Sauder in the field of using images to monitor agronomic and agriculture teaches obtaining a second pixel map for a second physical property at the plurality of locations in a particular region, wherein the second pixel map is an equal size as the first pixel map; Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0054] teaches images obtained from flight execution are converted by system 100 into a map 502 (e.g., a bitmap, an emergence map, etc.). In one embodiment, an expected greenness density is established based on a planted population and/or a development stage of plants in the imaged area. Once the expected greenness density is identified, in the generated map, pixels in each image that are above the expected greenness density are depicted in white, and pixels in the image that are below the expected greenness density are depicted in black.
Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
Thus, it would have been obvious to one have ordinary skill in the art to use the teaching of Sauder for obtaining pixel maps based on physical property in the teachings of Collins to achieve monitoring and measuring agricultural data as taught by Sauder [0023]
Claim 13. Sauder and Collins further teaches wherein obtaining the first pixel map comprises: receiving first digital data comprising a plurality of values corresponding to the first physical property at the plurality of locations within the particular region; Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
generating, from the first digital data, the first pixel map for the first physical property at the plurality of locations within the particular region. Sauder [0084] teaches one or more measurements and spatial maps may be generated and displayed to the user based on information gathered from aerial imagery. Examiner interprets spatial maps as comprising first pixel maps.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
Claim 14. Sauder further teaches wherein the first physical property at the plurality of locations within the particular region comprises measurements of a particular attribute of a particular agricultural field. Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
Claim 15. Sauder and Collins further teaches comprising: wherein the first physical property is different than the second physical property is different than the second physical property; Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics. Examiner interprets yield potential to be first physical property.
Sauder [0050] teaches For example, if an NDVI map generated using system 100 has a nitrogen level below a threshold, system 100 may recommend that nitrogen be applied by a sidedress to increase nitrogen levels. The threshold may be determined based on a development stage of the crop, for example. Examiner interprets nitrogen levels to be second physical property. 
using the normalized values of the first vector of values and the second vector of values, constructing a first normalized vector of values and a second normalized vector of values; Sauder [0019] teaches camera system 117 may include a still photo camera, a video camera, a thermal imaging camera, and/or a near infrared (NIR) camera for capturing normalized difference vegetation index (NDVI) images.
Sauder [0049] teaches spatial application decisions may be made automatically based on images acquired by UAV 110. For example, levels of an NDVI map may be associated with a post-planting application (e.g., side-dressing or crop dusting) to generate an application map based on the NDVI map.
computing, for each value of the first vector of values, a normalized value based, at least in part, on a distribution of values in the first vector of values; Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
Collins [col 5, lines 1-7]
Collins [col 5, lines 21-24] teaches if the input pixels are equally spaced, the combination coefficients depend only on the normalized distance of the output pixel from the pixel to its left. We define this normalized distance by: ##EQU12## where x.sub.k is the pixel location just to the left of x and .DELTA.p is the spacing between pixels
Collins [col 7, lines 36-45] teaches for a desired output pixel location x, the first pixel to the left, x.sub.k, is identified, .DELTA.x is calculated using Equation 18 (note that the pixel spacing .DELTA.p is usually normalized to unity so no division is necessary), the four combination coefficients for the table entry with a value of x closest to the calculated value are found, and these coefficients are used along with the values for the four pixels surrounding x in Equation 27 to calculate the output value.
computing, for each value of the second vector of values, a normalized value based, at least in part, on a distribution of values in the second vector of values; Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
Collins [col 5, lines 1-7]
Collins [col 5, lines 21-24] teaches if the input pixels are equally spaced, the combination coefficients depend only on the normalized distance of the output pixel from the pixel to its left. We define this normalized distance by: ##EQU12## where x.sub.k is the pixel location just to the left of x and .DELTA.p is the spacing between pixels
Collins [col 7, lines 36-45] teaches for a desired output pixel location x, the first pixel to the left, x.sub.k, is identified, .DELTA.x is calculated using Equation 18 (note that the pixel spacing .DELTA.p is usually normalized to unity so no division is necessary), the four combination coefficients for the table entry with a value of x closest to the calculated value are found, and these coefficients are used along with the values for the four pixels surrounding x in Equation 27 to calculate the output value.
generating the difference metric based, at least in part, on the first normalized vector of values and the second normalized vector of values. Collins [col 2, lines 31-36] teaches referring now to the drawing, FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Claim 16. Sauder further teaches wherein the first physical property is a crop yield value for each location of the plurality of locations; Sauder [0085] teaches in one embodiment, a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop. The weed pressure value is preferably related to the amount of green plant matter identified between the rows of a row crop... The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map. Examiner interprets spatial weed pressure map to be crop yield value at each location or region to be a plurality of locations
wherein the particular region is a particular field; Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population…Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics…
wherein the second physical property is a physical attribute of the particular field other than a crop yield value. Sauder [0050] teaches For example, if an NDVI map generated using system 100 has a nitrogen level below a threshold, system 100 may recommend that nitrogen be applied by a sidedress to increase nitrogen levels. The threshold may be determined based on a development stage of the crop, for example. Examiner interprets nitrogen levels to be second physical property other than a crop yield value. 
Claim 17. Sauder further teaches further comprising: wherein the first physical property represents predictions of total yield for each location of the plurality of locations; Sauder [0093] teaches a correlation of plant orientation to a yield performance may be determined based on later-developed yield map for the same field. A yield or ear potential prediction may be generated based in part on the plant orientation of each plant; for example, the yield potential may be reduced by 1 bushel per acre for each 5 degree decrease in average plant orientation relative to north (i.e., in the angular offset of the leaves relative to north) per acre. In addition, a stalk diameter measurement taken from an aerial image (preferably at a significant angle from vertical, e.g., 45 degrees) or by a land-based camera to the side of the stalk may be improved by determining the orientation of the stalk based on the plant orientation. For example, the aerial or land-based image taken for stalk diameter measurement may be taken at a desired stalk measurement angle, e.g., normal to the plant orientation. In other embodiments, the stalk diameter measurement may be reduced by a factor related to the difference between the angle of the image relative to the stalk and the desired stalk measurement angle. The stalk diameter measurement may be used to modify the predicted yield or ear potential; for example, the predicted yield may be increased by 1 bushel per acre for every 0.5 cm increase in measured stalk diameter.
wherein the second physical property represents measured crop yield values for each location of the plurality of locations; Sauder [0093] teaches a correlation of plant orientation to a yield performance may be determined based on later-developed yield map for the same field.[0083], [0072]
determining an accuracy of predictions of total yield based, at least in part, on the difference metric. Sauder [0093] teaches…the stalk diameter measurement may be reduced by a factor related to the difference between the angle of the image relative to the stalk and the desired stalk measurement angle. The stalk diameter measurement may be used to modify the predicted yield or ear potential; for example, the predicted yield may be increased by 1 bushel per acre for every 0.5 cm increase in measured stalk diameter.
Sauder [0019] teaches camera system 117 may include a still photo camera, a video camera, a thermal imaging camera, and/or a near infrared (NIR) camera for capturing normalized difference vegetation index (NDVI) images.
Claim 18. Sauder and Collins further teaches further comprising: obtaining a third pixel map for a third physical property at the plurality of locations within the particular region, wherein the third pixel map is an equal size as the first pixel map; generating, from the third pixel map, a third vector of values; Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
computing a consistency value identifying a consistency of a particular physical property at the plurality of locations based, at least in part, on the difference metric identifying a difference between the first pixel map and the second pixel map and the difference metric identifying a difference between the second pixel map and the third pixel map. Sauder [0061] teaches system 100 locates plant structures using a length: width ratio for structures consistent with the planted population. Further, leaf spines may be located by calculating midpoints between leaf edges. In this example, system 100 also locates an updated, more precise centroid of the plant using centroids from the individual plant structures. In another example, system 100 may use an intersection point of lines fitted along the length or width and through the centroid of a plurality of plant structures (e.g., leaf spines) to find the updated plant centroid. Still in other embodiments, system 100 may return to previous stages to improve white space 601 identification and/or centroid 801 placements, for example.
Sauder [0055] teaches system 100 identifies anomalies by calculating a size (e.g., area, diameter, etc.) for each white space 601, and then anomalies are identified as white spaces with a size substantially different than (e.g., 2 standard deviations from) the typical (e.g., mean, median, average, etc.) size of white spaces 601 in map 600. Examiner interprets identifying anomalies to be computing consistency.
generating a difference metric identifying a difference between the second pixel map and the third pixel map based, at least in part, on the second vector of values and the third vector of values; Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 1, lines 61-67] teaches the pixels in the new pixel matrix are mapped in the old pixel matrix to obtain x and y offsets from old pixels. The offset for each new pixel in one dimension (e.g., x dimension) is determined and values for interim pixels are interpolated or obtained using values of a plurality of old pixels adjacent to each new pixel in the one dimension. The final pixel values are then obtained by polynomial interpolation in the other dimension (e.g., y dimension) using the calculated values of interim pixels.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
Claim 19. Sauder and Collins further teaches further comprising: receiving second digital data comprising a plurality of values corresponding to the first physical property at a subset of the plurality of locations within the particular region; Sauder [0023] teaches in this embodiment, GUI 130 includes an application ("app") or viewing software 136 which allows the user to remotely access spatial maps including data regarding harvest, yield, and/or nitrogen content created from images taken by UAV 110.
obtaining a fourth pixel map for the second physical property at the subset of the plurality of locations within the particular region, wherein the fourth pixel map is an equal size as the third pixel map; Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
generating, from the second digital data, a third pixel map for the first physical property at the subset of the plurality of locations within the particular region; Collins [col.2, lines 32-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. Examiner interprets new matrix to be third pixel map
Collins [col.1, lines 57-60] teaches another feature is the use of a table of coefficients for polynomial interpolation of pixel values in a new matrix which are based on one dimensional (e.g., x or y) incremental spacing from pixels in an old matrix.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field
storing a threshold difference value; Sauder [0063] teaches Estimating crop yield potential stage 507 in the example method includes using information gathered and calculated by system 100 to estimate a yield potential. Information gathered includes, for example, the number of plants in the planted population, the confidence value for each white space 601, and/or information regarding plant characteristics. In this example, system 100 may not consider plant characteristics when a confidence value for a particular plant is below a first threshold (e.g., 95%). Also in this example, system 100 may not include that particular plant for the planted population stand count when the confidence value is below a second, lower threshold (e.g., 80%). 
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
determining that the difference metric identifying the difference between the third digital data and the fourth pixel map is a higher than the difference metric identifying the difference between the first pixel map and the fourth pixel map by at least the threshold difference value; Sauder [0089] teaches a plant disease identification is determined by comparing the reflectivity (e.g., visual spectrum, infrared or NDVI value) of portions of a single identified crop plant to a threshold value or to the average reflectivity value of the crop plant. If one or more portions of a crop plant has a reflectivity greater than the selected reflectivity threshold (and preferably has an area greater than an area threshold), the user is preferably alerted to potential disease and may be presented with a photographic image of the crop plant.
in response to the determining, identifying the subset of the plurality of locations as a bad subset. Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop. The weed pressure value is preferably related to the amount of green plant matter identified between the rows of a row crop. For example, the weed pressure value may be determined for a region A in the field by dividing the area of "anomalies" identified as described above within the region A by the total area of the region A. In some such methods, weeds are distinguished from other anomalies or from crop material based on a shape or size criterion of the weed; for example, anomalies having a total area or width less than a threshold may be ignored for purposes of calculating a weed pressure value. The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map. Examiner understands “anomalies having a total area or width less than a threshold may be ignored” to be a “bad” subset.
generating, from the third pixel map, a third vector of values; generating, from the fourth pixel map, a fourth vector of values; Collins [Abstract] teaches The values of pixels in a new image matrix are obtained by mapping pixels of the new matrix in the old matrix and then using polynomial interpolation of a plurality of values of pixels in the old matrix to obtain values of interim pixels in the new matrix and then using polynomial interpolation of a plurality of interim values to obtain final values of pixels in the new matrix. It is well known in the art to generate additional pixel maps with additional values for different locations. 
Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values. 
generating a difference metric identifying a difference between the third digital data and the fourth pixel map based, at least in part, on the third vector of values and the fourth vector of values; Collins [col 1, lines 61-67] teaches the pixels in the new pixel matrix are mapped in the old pixel matrix to obtain x and y offsets from old pixels. The offset for each new pixel in one dimension (e.g., x dimension) is determined and values for interim pixels are interpolated or obtained using values of a plurality of old pixels adjacent to each new pixel in the one dimension. The final pixel values are then obtained by polynomial interpolation in the other dimension (e.g., y dimension) using the calculated values of interim pixels.
Collins [col 2, lines 30-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix. As illustrated, the pixel 16 is offset from pixel 12 by a horizontal distance, .DELTA.x, and a vertical distance, .DELTA.y. Examiner understands the pixel 16 is offset to be a difference metric.
Collins [col.2, lines 32-35] teaches FIG. 1 illustrates a portion of a matrix 10 of pixels of known value such as the pixels 11, 12, 13 and 14 in one horizontal row of the matrix. Assume that a new matrix of pixels is mapped on the old matrix 10 and the new pixel 16 is in the new matrix.
Collins [col 4, lines 64-67] teaches A is a row vector containing the polynomial coefficients, X is a square matrix containing the x values raised to the appropriate powers, and V is a row vector containing the pixel values.
Collins [col 5, lines 1-7]
Claim 20. Sauder further teaches wherein the second pixel map is a satellite image of a particular field within the particular region. Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0084] teaches one or more measurements and spatial maps may be generated and displayed to the user based on information gathered from aerial imagery.  Examiner interprets aerial imagery to be satellite.
Claim 22. Sauder further teaches wherein the first set of values comprise agronomic values of a crop for a plurality of locations; Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0084] teaches one or more measurements and spatial maps may be generated and displayed to the user based on information gathered from aerial imagery. Examiner interprets spatial maps as comprising first pixel maps.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
wherein the second set of values comprise image values of an image of the plurality of locations. Sauder [0071] teaches system 100 may calculate an ear potential using a Boolean approach. For example, if any two variables (e.g., number of leaves, leaf area, maximum leaf length) are above a predetermined threshold associated with each variable, then the ear potential is set at 1. Otherwise, the ear potential is set at 0. It should be appreciated that the threshold values used to determine yield or ear potential may be selected to require a high confidence (e.g., 99%) that the plant has the classified potential, or to require only a relatively low confidence (e.g., 80%). 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics:...[0073-0080]
Claims 10, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0050840 A1 (effective filing date August 22, 2014) to Sauder et al., hereinafter, “Sauder” in view of US 4653013 A to Collins et al., hereinafter, “Collins” and in further view of US 2005/0234691 (effective filing date April 20, 2004) to Singh et al., hereinafter, “Singh”.
Claim 10. While the combination of Sauder and Collins teaches the limitations of claim of claim 1, they fail to explicitly teach receiving first digital data comprising a first set of values for a plurality of locations. Singh, in the same field (as Sauder) of using images to analyze agriculture, teaches wherein obtaining the first pixel map and the second pixel map comprises: receiving first digital data comprising a first set of values for a plurality of locations; Singh [0046] teaches where each variable may be represented in the following Table 2 as: 
2TABLE 2 Representation of Variables in Empirical Equations Variable Representation NDVI Normalized Difference Vegetation Index SM Soil Moisture (mm) ST Surface Temperature (K) Rainfall Total rainfall (in 0.01 mm/month) c.sub.1, c.sub.2, a.sub.i, b.sub.i, Coefficients for i = 1 to 4 m Mean crop yield for a range of time for a particular crop in a particular area of interest (Break point) 
Singh [0054] teaches corn season generally runs from the middle of spring to the end of summer/beginning of fall. Usually, it is planted in early May, grown from June to September, and harvested in September. Because of this long season, it may be helpful to use averages from collected data. Therefore, this example applies monthly averages of NDVI, SM, ST and Rainfall data collected for 20 years stemming from 1982 to 2001.
Singh [Fig 6] [0055] teaches soybean season also has a length season, running from the middle of May to October. Soybean is usually actively sown from the middle of May to early June, grown from June to September, and harvested in October. The yearly average of NDVI, SM, ST and Rainfall data for the months June to September for a 20 year period (1982 to 2001) is applied in this example. 
Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity. [0088]
Singh [0023] teaches FIG. 10 shows a map of India showing major wheat and rice producing states. 
Singh [0090] teaches FIG. 12 shows yearly wheat crop yield and rice crop yield for different states of India, which are identified in FIGS. 10 and 11. 
receiving second digital data comprising a second set of values for the plurality of locations; Singh [0054] teaches corn season generally runs from the middle of spring to the end of summer/beginning of fall. Usually, it is planted in early May, grown from June to September, and harvested in September. Because of this long season, it may be helpful to use averages from collected data. Therefore, this example applies monthly averages of NDVI, SM, ST and Rainfall data collected for 20 years stemming from 1982 to 2001.
Singh [Fig 6] [0055] teaches soybean season also has a length season, running from the middle of May to October. Soybean is usually actively sown from the middle of May to early June, grown from June to September, and harvested in October. The yearly average of NDVI, SM, ST and Rainfall data for the months June to September for a 20 year period (1982 to 2001) is applied in this example. 
Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity. [0088]
identifying a first spatial resolution of the first set of values; Singh [0084] teaches Preferably, NDVI in a PAL data set should be based on Hierarchical Data Format (HDF), such as Scientific Data Set (SDS) or Raster Image Set (RIS). PAL is usually validated continually to make sure no error in the data processing stream exist. Furthermore, PAL may employ an atmospheric correction software, such as Ozone and Rayleigh Correction (ORC) software that includes an ORC algorithm for calculating atmospheric corrections.
Singh [0070] teaches it is well known in the art that errors in SZA may affect reflectances and NDVI. In general, the differences in NDVI obtained with accurate and inaccurate SZA may be negligible, whether or not ORC algorithm is used.
identifying a second spatial resolution of the set of values; Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity.
Singh [0070] teaches it is well known in the art that errors in SZA may affect reflectances and NDVI. In general, the differences in NDVI obtained with accurate and inaccurate SZA may be negligible, whether or not ORC algorithm is used. However, if Ch1 and Ch2 reflectances are normalized for changes in SZA, and corrected for ozone absorption and Rayleigh scattering, using ORC software, substantial errors in the reflectances may result. Because ORC depends strongly on SZA, errors in SZA may lead to large errors in reflectances in calculated NDVI with ORC as compared to that of calculated NDVI without ORC.
Singh [0062] teaches a Composite Data Set is similar to daily data in structure and may be derived from the Daily Data Set. However, the compositing process may remove much of the contamination due to cloud cover potentially present in the Daily Data Set. To generate the Composite Data Set, 8 to 11 consecutive days of data may be combined, taking the observation for each 8 km bin from the date with the highest NDVI value.
aggregating the first set of values and the second set of values to a common grid based, at least in part, on the first spatial resolution and the second spatial resolution; Singh [0054] teaches corn season generally runs from the middle of spring to the end of summer/beginning of fall. Usually, it is planted in early May, grown from June to September, and harvested in September. Because of this long season, it may be helpful to use averages from collected data. Therefore, this example applies monthly averages of NDVI, SM, ST and Rainfall data collected for 20 years stemming from 1982 to 2001. 
Singh [0055] teaches soybean season also has a length season, running from the middle of May to October. Soybean is usually actively sown from the middle of May to early June, grown from June to September, and harvested in October. The yearly average of NDVI, SM, ST and Rainfall data for the months June to September for a 20 year period (1982 to 2001) is applied in this example.
Singh [0085] teaches A. Variable Variations
Singh [0088] teaches generally, NDVI, SM, ST and Rainfall data do not reveal a linear relationship with crop yield. However, commonly applied multiple regression approaches, e.g., Analysis of Variance (ANOVA), assume that the relationship between independent variable(s) and the dependent variable is linear in nature. Therefore, the example does not apply multiple regression. 
Singh [0089] teaches rather, a non-linear estimation approach may be used to compute the relationship between a set of independent variable(s) and a dependent variable. A crop yield estimation equation may be derived separately for each state and each major crop season, such as wheat and rice, based on available data. Hence, in general, whenever simple linear regression approaches do not appear to adequately represent the relationships between variables, the non-linear regression estimation approach is considered to be appropriate.
generating the first pixel map using the aggregated first set of values; Singh [0057] teaches data sets of corn and soybean yield estimates may be obtained from the National Agriculture Statistical Survey (NASS) of the United States Department of Agriculture (USDA) database. Corn yield total estimates are available from 1866 to 2003. Soybean yield total estimates are available from 1924 to 2003. These data sets provide, inter alia, crop production data based on planted and harvested acreage, yield per harvested acre, production, price per bushel and value of production. Average yields (in bushels) per acre for 1982 to 2001 may be seen in FIG. 6. 
Singh [0059] teaches the United States Geological Survey (USGS) defines NDVI as an index composited together using multiple AVHRR daily observations to create a nearly cloud-free image showing maximum greenness. As a digital map that can be used and/or stored on any computer, a greenness map may be used to indicate the vegetation condition of a region. Examiner understands a digital map (greenness map) to be a pixel map.
Singh [0060] teaches An 8 km.times.8 km monthly composite continental NDVI data set from a Pathfinder AVHRR Land (PAL) data set collected by NOAA's polar orbiters for 20 years from 1982 to 2001 may be used. PAL data may be considered as Level 3 products, which include global mapped data sampled in space and time. Examples of Level 3 products include Daily Data Set, Composite Data Set, Climate Data Set and Browse Images. One or any combination of these products may be used. [0046], [0076], Fig. 9
generating the second pixel map using the aggregated second set of values. Singh [0057] teaches data sets of corn and soybean yield estimates may be obtained from the National Agriculture Statistical Survey (NASS) of the United States Department of Agriculture (USDA) database. Corn yield total estimates are available from 1866 to 2003. Soybean yield total estimates are available from 1924 to 2003. These data sets provide, inter alia, crop production data based on planted and harvested acreage, yield per harvested acre, production, price per bushel and value of production. Average yields (in bushels) per acre for 1982 to 2001 may be seen in FIG. 6. 
Singh [0059] teaches the United States Geological Survey (USGS) defines NDVI as an index composited together using multiple AVHRR daily observations to create a nearly cloud-free image showing maximum greenness. As a digital map that can be used and/or stored on any computer, a greenness map may be used to indicate the vegetation condition of a region. Examiner understands a digital map (greenness map) to be a pixel map.
Singh [0060] teaches An 8 km.times.8 km monthly composite continental NDVI data set from a Pathfinder AVHRR Land (PAL) data set collected by NOAA's polar orbiters for 20 years from 1982 to 2001 may be used. PAL data may be considered as Level 3 products, which include global mapped data sampled in space and time. Examples of Level 3 products include Daily Data Set, Composite Data Set, Climate Data Set and Browse Images. One or any combination of these products may be used. [0046], [0076], Fig. 9
Thus, it would have been obvious to one of ordinary skill in the art to modify the teachings of Sauder and Collins for receiving digital receiving first digital data comprising a first set of values for a plurality of locations as taught by Singh to achieve the accurate monitoring of agricultural data. Singh [0084]
Claim 11. Sauder further teaches wherein the first set of values comprise agronomic values of a crop for a plurality of locations; Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0084] teaches one or more measurements and spatial maps may be generated and displayed to the user based on information gathered from aerial imagery. Examiner interprets spatial maps as comprising first pixel maps.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
wherein the second set of values comprise image values of an image of the plurality of locations. Sauder [0071] teaches system 100 may calculate an ear potential using a Boolean approach. For example, if any two variables (e.g., number of leaves, leaf area, maximum leaf length) are above a predetermined threshold associated with each variable, then the ear potential is set at 1. Otherwise, the ear potential is set at 0. It should be appreciated that the threshold values used to determine yield or ear potential may be selected to require a high confidence (e.g., 99%) that the plant has the classified potential, or to require only a relatively low confidence (e.g., 80%). 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics:...[0073-0080]
Claim 21. While the combination of Sauder and Collins teaches the limitations of claim of claim 12, they fail to explicitly teach receiving first digital data comprising a first set of values for a plurality of locations. Singh, in the same field (as Sauder) of using images to analyze agriculture,wherein obtaining the first pixel map and the second pixel map comprises: Singh [0046] teaches where each variable may be represented in the following Table 2 as: 
2TABLE 2 Representation of Variables in Empirical Equations Variable Representation NDVI Normalized Difference Vegetation Index SM Soil Moisture (mm) ST Surface Temperature (K) Rainfall Total rainfall (in 0.01 mm/month) c.sub.1, c.sub.2, a.sub.i, b.sub.i, Coefficients for i = 1 to 4 m Mean crop yield for a range of time for a particular crop in a particular area of interest (Break point) 
Singh [0054] teaches corn season generally runs from the middle of spring to the end of summer/beginning of fall. Usually, it is planted in early May, grown from June to September, and harvested in September. Because of this long season, it may be helpful to use averages from collected data. Therefore, this example applies monthly averages of NDVI, SM, ST and Rainfall data collected for 20 years stemming from 1982 to 2001.
Singh [Fig 6] [0055] teaches soybean season also has a length season, running from the middle of May to October. Soybean is usually actively sown from the middle of May to early June, grown from June to September, and harvested in October. The yearly average of NDVI, SM, ST and Rainfall data for the months June to September for a 20 year period (1982 to 2001) is applied in this example. 
Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity. [0088]
Singh [0023] teaches FIG. 10 shows a map of India showing major wheat and rice producing states. 
Singh [0090] teaches FIG. 12 shows yearly wheat crop yield and rice crop yield for different states of India, which are identified in FIGS. 10 and 11. 
receiving first digital data comprising a first set of values for a plurality of locations; Singh [0084] teaches Preferably, NDVI in a PAL data set should be based on Hierarchical Data Format (HDF), such as Scientific Data Set (SDS) or Raster Image Set (RIS). PAL is usually validated continually to make sure no error in the data processing stream exist. Furthermore, PAL may employ an atmospheric correction software, such as Ozone and Rayleigh Correction (ORC) software that includes an ORC algorithm for calculating atmospheric corrections.
Singh [0070] teaches it is well known in the art that errors in SZA may affect reflectances and NDVI. In general, the differences in NDVI obtained with accurate and inaccurate SZA may be negligible, whether or not ORC algorithm is used.
receiving second digital data comprising a second set of values for the plurality of locations; Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity.
Singh [0070] teaches it is well known in the art that errors in SZA may affect reflectances and NDVI. In general, the differences in NDVI obtained with accurate and inaccurate SZA may be negligible, whether or not ORC algorithm is used. However, if Ch1 and Ch2 reflectances are normalized for changes in SZA, and corrected for ozone absorption and Rayleigh scattering, using ORC software, substantial errors in the reflectances may result. Because ORC depends strongly on SZA, errors in SZA may lead to large errors in reflectances in calculated NDVI with ORC as compared to that of calculated NDVI without ORC.
Singh [0062] teaches a Composite Data Set is similar to daily data in structure and may be derived from the Daily Data Set. However, the compositing process may remove much of the contamination due to cloud cover potentially present in the Daily Data Set. To generate the Composite Data Set, 8 to 11 consecutive days of data may be combined, taking the observation for each 8 km bin from the date with the highest NDVI value.
identifying a first spatial resolution of the first set of values; Singh [0084] teaches Preferably, NDVI in a PAL data set should be based on Hierarchical Data Format (HDF), such as Scientific Data Set (SDS) or Raster Image Set (RIS). PAL is usually validated continually to make sure no error in the data processing stream exist. Furthermore, PAL may employ an atmospheric correction software, such as Ozone and Rayleigh Correction (ORC) software that includes an ORC algorithm for calculating atmospheric corrections.
Singh [0070] teaches it is well known in the art that errors in SZA may affect reflectances and NDVI. In general, the differences in NDVI obtained with accurate and inaccurate SZA may be negligible, whether or not ORC algorithm is used.
identifying a second spatial resolution of the set of values; Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity.
Singh [0070] teaches it is well known in the art that errors in SZA may affect reflectances and NDVI. In general, the differences in NDVI obtained with accurate and inaccurate SZA may be negligible, whether or not ORC algorithm is used. However, if Ch1 and Ch2 reflectances are normalized for changes in SZA, and corrected for ozone absorption and Rayleigh scattering, using ORC software, substantial errors in the reflectances may result. Because ORC depends strongly on SZA, errors in SZA may lead to large errors in reflectances in calculated NDVI with ORC as compared to that of calculated NDVI without ORC.
Singh [0062] teaches a Composite Data Set is similar to daily data in structure and may be derived from the Daily Data Set. However, the compositing process may remove much of the contamination due to cloud cover potentially present in the Daily Data Set. To generate the Composite Data Set, 8 to 11 consecutive days of data may be combined, taking the observation for each 8 km bin from the date with the highest NDVI value.
aggregating the first set of values and the second set of values to a common grid based, at least in part, on the first spatial resolution and the second spatial resolution; Singh [0054] teaches corn season generally runs from the middle of spring to the end of summer/beginning of fall. Usually, it is planted in early May, grown from June to September, and harvested in September. Because of this long season, it may be helpful to use averages from collected data. Therefore, this example applies monthly averages of NDVI, SM, ST and Rainfall data collected for 20 years stemming from 1982 to 2001. 
Singh [0055] teaches soybean season also has a length season, running from the middle of May to October. Soybean is usually actively sown from the middle of May to early June, grown from June to September, and harvested in October. The yearly average of NDVI, SM, ST and Rainfall data for the months June to September for a 20 year period (1982 to 2001) is applied in this example.
Singh [0085] teaches A. Variable Variations
Singh [0088] teaches generally, NDVI, SM, ST and Rainfall data do not reveal a linear relationship with crop yield. However, commonly applied multiple regression approaches, e.g., Analysis of Variance (ANOVA), assume that the relationship between independent variable(s) and the dependent variable is linear in nature. Therefore, the example does not apply multiple regression. 
Singh [0089] teaches rather, a non-linear estimation approach may be used to compute the relationship between a set of independent variable(s) and a dependent variable. A crop yield estimation equation may be derived separately for each state and each major crop season, such as wheat and rice, based on available data. Hence, in general, whenever simple linear regression approaches do not appear to adequately represent the relationships between variables, the non-linear regression estimation approach is considered to be appropriate.
generating the first pixel map using the aggregated first set of values; Singh [0057] teaches data sets of corn and soybean yield estimates may be obtained from the National Agriculture Statistical Survey (NASS) of the United States Department of Agriculture (USDA) database. Corn yield total estimates are available from 1866 to 2003. Soybean yield total estimates are available from 1924 to 2003. These data sets provide, inter alia, crop production data based on planted and harvested acreage, yield per harvested acre, production, price per bushel and value of production. Average yields (in bushels) per acre for 1982 to 2001 may be seen in FIG. 6. 
Singh [0059] teaches the United States Geological Survey (USGS) defines NDVI as an index composited together using multiple AVHRR daily observations to create a nearly cloud-free image showing maximum greenness. As a digital map that can be used and/or stored on any computer, a greenness map may be used to indicate the vegetation condition of a region. Examiner understands a digital map (greenness map) to be a pixel map.
Singh [0060] teaches An 8 km.times.8 km monthly composite continental NDVI data set from a Pathfinder AVHRR Land (PAL) data set collected by NOAA's polar orbiters for 20 years from 1982 to 2001 may be used. PAL data may be considered as Level 3 products, which include global mapped data sampled in space and time. Examples of Level 3 products include Daily Data Set, Composite Data Set, Climate Data Set and Browse Images. One or any combination of these products may be used. [0046], [0076], Fig. 9
generating the second pixel map using the aggregated second set of values. Singh [0057] teaches data sets of corn and soybean yield estimates may be obtained from the National Agriculture Statistical Survey (NASS) of the United States Department of Agriculture (USDA) database. Corn yield total estimates are available from 1866 to 2003. Soybean yield total estimates are available from 1924 to 2003. These data sets provide, inter alia, crop production data based on planted and harvested acreage, yield per harvested acre, production, price per bushel and value of production. Average yields (in bushels) per acre for 1982 to 2001 may be seen in FIG. 6. 
Singh [0059] teaches the United States Geological Survey (USGS) defines NDVI as an index composited together using multiple AVHRR daily observations to create a nearly cloud-free image showing maximum greenness. As a digital map that can be used and/or stored on any computer, a greenness map may be used to indicate the vegetation condition of a region. Examiner understands a digital map (greenness map) to be a pixel map.
Singh [0060] teaches An 8 km.times.8 km monthly composite continental NDVI data set from a Pathfinder AVHRR Land (PAL) data set collected by NOAA's polar orbiters for 20 years from 1982 to 2001 may be used. PAL data may be considered as Level 3 products, which include global mapped data sampled in space and time. Examples of Level 3 products include Daily Data Set, Composite Data Set, Climate Data Set and Browse Images. One or any combination of these products may be used. [0046], [0076], Fig. 9
Thus, it would have been obvious to one of ordinary skill in the art to modify the teachings of Sauder and Collins for receiving digital receiving first digital data comprising a first set of values for a plurality of locations as taught by Singh to achieve the accurate monitoring of agricultural data. Singh [0084]
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of U.S. Patent No. 10599927 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the US Patent 10599927 B2 as described herein below.
Claim 1 16/828633
Claim 1 US 10599927 B2
A computing device comprising: one or more processors; a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to cause performance of:
A computing device comprising: one or more processors; a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to cause performance of:
obtaining a first pixel map for a first physical property at a plurality of locations in a particular region;
obtaining a first pixel map for a first physical property at a plurality of locations in a particular region;
obtaining a second pixel map for a second physical property at the plurality of locations in a particular region, wherein the second pixel map is an equal size as the first pixel map;
obtaining a second pixel map for a second physical property at the plurality of locations in a particular region, wherein the second pixel map is an equal size as the first pixel map;
generating, from the first pixel map, a first vector of values;
generating, from the first pixel map, a first vector of values;
generating, from the second pixel map, a second vector of values; 
generating, from the second pixel map, a second vector of values; 
computing a difference metric identifying a difference between the first pixel map and the second pixel map based, at least in part, on the first vector of values and the second vector of values.
computing a difference metric identifying a difference between the first pixel map and the second pixel map based, at least in part, on the first vector of values and the second vector of values.


Likewise dependent claims 2-20 are rejected on the ground of nonstatutory double patenting in view of claims 2-20 of US 10599927.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of U.S. Patent No. 9881214 B1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661